In an action to recover compensatory and punitive damages arising from the alleged conversion of a piece of heavy equipment, plaintiff appeals from a judgment of the Supreme Court, Westchester County, entered December 1, 1978, which, after a jury trial, awarded it only $12,000, plus interest, in compensatory damages and failed to award punitive damages. Judgment affirmed, with costs. On this record, which presented a wide range of values offered by experts for both sides, we find the jury’s award of compensatory damages was adequately supported by competent testimony and ought not to be disturbed. The jury’s failure to award punitive damages was not against the weight of the evidence. Hopkins, J. P., Damiani, Titone and Mangano, JJ., concur.